Citation Nr: 0216337	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-01 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disorders, to include visual acuity loss.

2.  Entitlement to service connection for burn scars of both 
arms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to January 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for bilateral 
eye disorders, to include visual acuity loss, and for burn 
scars of both arms.


REMAND

In an October 2002 statement from the veteran's 
representative, the Board was advised that the veteran wished 
to be scheduled for a formal Travel Board hearing, to be held 
at the local RO.  This request was made in a timely manner.  
See 38 C.F.R. § 20.1304(a) (2002).  

Inasmuch as the veteran's hearing request was just recently 
made and received, the veteran has not yet been scheduled for 
his requested hearing.  Considerations of due process mandate 
that the Board may not proceed with appellate review of the 
veteran's claims without affording him an opportunity for a 
personal hearing at his request; therefore, a remand is 
required for the scheduling of a hearing to be held before a 
Member of the Board at the RO.  See 38 U.S.C.A. § 7107(b) 
(West Supp. 2000); 38 C.F.R. § 20.700(a) (2002).

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
in order to schedule the veteran for 
a personal hearing to be held before 
a Member of the Board at the RO, in 
accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).

